DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Claims 10-20 are newly added by the preliminary amendment filed 02/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the finite state machine and asynchronous reset module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites the limitation “using a design for testing (DfT) scan infrastructure on the IC”. This claim is objected to as not being connected to the rest of the claim and does not hold patentable weight.
Claims 1-20 are objected to because of the following informalities: The claims uses both “the extended JTAG controller” and “the JTAG controller”, sometimes in the same claim. Amendments should be made to use consistent naming for the controller. Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the finite state machine in claim 1 and the asynchronous reset module in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2:
Claim limitation “the finite state machine in claim 1 and the asynchronous reset module in claim 2” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As such, the disclosure is devoid of any structure that performs the function of the finite state machine of claim 1 and the asynchronous reset module of claim 2. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-20:
It would appear the Applicant is claiming a standard for boundary scan by using the acronym JTAG. However, JTAG is not a standard at all, but stands for Joint Action Testing Group which is the group that came up with the idea for standardizing the interface not the specifications that define the interface. This renders these claims indefinite because when a standard is claimed the Applicants must use a designation such as "IEEE XXX" which refers to an approved IEEE Standards project or "IEEE Std XXX-19XX" refers to an approved standard. The year must be present to designate the year of the standard because standards are subject to changes and updates. For example, Boundary-Scan standard is IEEE Std 1149.1-1990 where Boundary Scan Description Language or BSDL is IEEE Std 1149.1b. Standards can be found in the IEEE website.
Further, “JTAG” is a register trademark of JTAG Technologies, which would cause a trademark infringement.
The Examiner suggests replacing “JTAG XXX” with “IEEE Std 1149.1-1990 compatible XXX”, for example. Obviously, the standard would change based on the standard desired in the claim. Appropriate correction is required.
Claims 3-20:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claims 7-20:
These claims recite “digital units” and “an IC”. It is not clear is this is the same or different “digital units” and “an IC” recited in claim 1. Therefore, this claim is indefinite. Clarification and correction are required.
Claim 4:
This claim recites the limitation "the number of flip-flops" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5:
This claim recites the limitation "the scan chains" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. The antecedence for this phrase in in claim 3 not in claim 1. Correction is required.
The phrase “is connected over” is not clear and renders this claim indefinite. What does mean to connect over input multiplexers? Clarification and correction are required.
Claim 7:
This claim recites the limitations "the at least one clock module”, “all scan chains”, “the input multiplexers”, “the number of shift clock cycles”, “the reset value” and “the scan chain”.  There is insufficient antecedent basis for these limitations in the claims.
There are multiple occurrences of “reset mode” and it is not clear whether these are the same or different. This renders this claim indefinite. Clarification and correction are required.
Claims 11-15:
These claims exhibit similar problems as claim 7 and are rejected in like.
Claim 8:
This claim recites the limitations "the input multiplexer" and “the scan chains” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16, 18 and 20:
These claims exhibit similar problems as claim 8 and are rejected in like.
Claim 9:
This claim recites the limitation "the design of testing mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The antecedence for this phrase in in claim 8 not in claim 7. Correction is required.
Claim 19:
This claim recites the limitation "the reset mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 recites “JTAG controller for testing internal storage elements that form digital units”. Claim 3 recites that “the design for testing scan infrastructure comprises scan chains, whereas all scan chains have a same number of flip-flops”, never relating the flips to the internal storage elements. It should not be the design for testing scan infrastructure that comprises scan chains, but the digital units, which are formed from the internal storage elements (flip-flops). Therefore, the omitted essential structural cooperative relationships of elements are not relating the digital units with the scan chains or the internal storage elements to the flip-flops, which are part of the digital units. Further, the design for testing scan infrastructure should not comprise of scan chains because it is the testing structure that tests the flip-flops in digital units. Claim 7 is another major offender because it mixes the digital units “all scan chains” and “internal storage units” all in the same claim, never relating the digital units with “all scan chains”. This also renders this claim as indefinite. Clarification and correction are required.
Claims 2, 4-6 and 8-20 are also rejected for being incomplete for omitting essential structural cooperative relationships of elements and indefiniteness because they either exhibit similar problems or are dependent on claims 1, 3 and/or 7.

Intended Use
Claim 1 recites “An extended joint test action group (JTAG) controller for testing internal storage elements that form digital units in an integrated circuit (IC)”. The phrase “controller for testing” is being interpreted as intended use. Therefore, any JTAG controller that test internal storage elements (i.e. flip-flops) will fulfill the prior art requirement. The Examiner notes that the prior art does not have to disclose intended use or purpose. “If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Examiner Note
In light of all the ambiguities in the claims, the Examiner in interpreting the claims to be anticipated by Liu et al. (US-20090193305)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US-20090193305), hereinafter Liu.  
Claim 1:
Liu teaches an extended joint test action group (JTAG) controller for testing internal storage elements that form digital units in an integrated circuit (IC) (¶¶ [0023]-[0024])  
Claims 2-20:
Due to the intended use of claim 1 as described above and the numerous ambiguities in the claims, it is the Examiner’s assertion that the remaining limitations of these claims would be taught by the system of Liu.

Conclusion
The examiner invites applicant to call and schedule an interview prior to responding to this office action if there are issues in the above rejection which are not clear or if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whetsel (US-20160077155) also teaches the claimed invention in the following paragraphs:
[0080] FIG. 7A illustrates the SPC circuit 306 in more detail. The PSC consists of a controller 700, a serial input parallel output (SIPO) register 702, update register 704, Tap state machine (TSM) 706, master reset and synchronizer (MRS) circuit 708, input/output (I/O) circuit 710, and power on reset circuit (POR) 712.
[0081] POR circuit 712 produces a temporary low active power on reset pulse whenever the target IC is first power up. This power on reset pulse is used to initialize the MRS circuit. When initialized, the MRS circuit 708 outputs a low on the master reset (MRST) signal to initialize other circuitry within the SPC 306 and to set TRST input of the connected Tap Domains 104 low. When TRST is low, the Tap Domains 104 are forced to the Test Logic Reset state. The Test Logic Reset state is a state of the 1149.1 Tap state machine and is shown in the Tap state machine diagram of FIG. 10. The POR circuit 712 may exist in the SPC 306 as shown or it may exist external to the SPC, i.e. as a separate circuit within the target IC. The function of the POR circuit to initialize the MRS circuit 708 may be achieved by other means. For example a reset pin of the IC may be substituted for the POR circuit 712 and used to initialize the MRS circuit 708.
[0082] Controller 700 inputs the CLK signal 310, a controller enable (CENA) signal from MRS 708, a reset (RST) signal from TSM 706. The controller outputs an update clock (UCK) to update register 704 and a TCK signal to Tap Domains 104 and TSM 706. A detail description of controller 700 will be given in FIGS. 8A and 8B.
[0094] FIG. 9A illustrates an example implementation of the MRS circuit 708. MRS circuit 708 consists of a state machine 900 and a FF 902. The state machine 900 operates on the rising edge of CLK 310 and FF 902 operates on the falling edge of CLK 310. The state machine 900 inputs the IN signal from I/O circuit 710, the RST signal from TSM 706, a clock signal from CLK 310, and a power on reset signal from POR 712. The state machine 900 outputs the previously mentioned MRST signal and a controller enable (CE) signal. The CE signal is connected to the D input of FF 902. The Q output of FF 902 drives the previously mentioned CENA signal. The reset input of the FF 902 is connected to the power on reset output of POR 712.
[0095] As previously mentioned the purposes of the MRS circuit 708 are to maintain the SPC and Tap Domains in a reset condition when the SPC's DIO 308 signal is not externally driven and to synchronize the operation of the SPC with an external circuit driving the SPC's DIO 308 signal.
[0096] The operation of state machine 900 is shown in the state diagram of FIG. 9B. In response to a low active power on reset input from POR 712 or in response to the RST output of TSM 706 going low, the state machine 900 will enter “Set MRST Low & Poll IN” state 904. In state 904 the state machine will output a low on the MRST output signal. The state machine will remain in state 904 while the IN input from I/O circuit 710 is high. The state machine will transition to “Poll IN” state 906 if the IN input goes low. The MRST output remains low in state 906. The state machine will return to state 904 from state 906 if the IN input goes high, otherwise the state machine will transition from state 906 to “Poll IN” state 908. The MRST output remains low in state 908. The state machine will return to state 904 from state 908 if the IN input goes low, otherwise the state machine will transition from state 908 to “Poll IN” state 910. The MRST output remains low in state 910. The state machine will return to state 904 from state 910 if the IN input goes low, otherwise the state machine will transition from state 910 to “Set MRST & CE High” state 912.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        05/07/2022